             Case 2:19-bk-53922                    Doc 8            Filed 06/14/19 Entered 06/14/19 10:51:26                             Desc Main
                                                                    Document      Page 1 of 2


Fill in this information to identify your case:

Debtor   1            MARIETHA S. BOSLEY
                      First Name              Middle Name                  Last Name
                                                                                                      lnl 9 JUN I 4 AM 10: l 6


                                                                                                                                          f
Debtor 2
(Spouse, if filing)   First Name              Middle Name                  Last Name


United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF OHIO
Case number                                                                                                                                   0     Check if this is an
(If known)                                                                                                                                          amended filing




  Official Farm 1 08
                                                                                                      19-53922
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  •     creditors have claims secured by your property, or
  •     you have leased personal property and the lease has not expired.

  You must file this form with the court within             30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.

  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).


                       List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part            1   of Schedule D: Creditors Who Have Claims Secured by Property (Official Form    1 060), fill in the
          information below.


             Identify the creditor and the property that is collateral                 What do you intend to do with the property that    Did you claim the property
                                                                                       secures a debt?                                    as exempt on Schedule C?
          Creditor's                                                                   !;a Surrender the property.                        liif No
          name:              BRIDGECREST
                                                                                       0 Retain the property and redeem it.               DYes
          Description of           VEHICLE JOURNEY DODGE
          property                                                                     0 Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                       0 Retain the property and [explain]:   ----




          Creditor's                                                                   D Surrender the property.                          DNo
          name:
                                                                                       0 Retain the property and redeem it.               DYes
          Description of
          property
                                                                                       0 Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                       0 Retain the property and (explain]:   ____




          Creditor's                                                                   0 Surrender the property.                          DNo
          name:
                                                                                       0 Retain the property and redeem it.               DYes
          Description of
          property                                                                     0 Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                       D Retain the property and [explain]:   ----




          Creditor's                                                                   0 Surrender the property.                          DNo
          name:
                                                                                       0 Retain the property and redeem it.               DYes
          Description of
          property
                                                                                       0 Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                       0 Retain the property and [explain]:   ____




  Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                       page   1
        Case 2:19-bk-53922                          Doc 8          Filed 06/14/19 Entered 06/14/19 10:51:26                                                 Desc Main
                                                                   Document      Page 2 of 2

 Debtor 1              MARIETHA S. BOSLEY                                                                                 Case number (If known),
                                                                                                                                                ______________

                      First Name      Middle Name      Last Name




                       List Your Unexpired Personal Property Leases


   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill In the Information below. Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease If the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                                                            Will the lease be assumed?

       Lessor's name:              CORTLAND PARTNERS RESERVE AT ABBIE LAKES APARTMENTS                                                              DNo

                                                                                                                                                    � Yes
       Description of leased          RENT
       property:



       Lessor's name:                                                                                                                               DNo

                                                                                                                                                    DYes
       Description of leased
       property:



       Lessor's name:                                                                                                                               DNo

        Description of leased                                                                                                                       DYes
       property:



       Lessor's name:                                                                                                                               DNo

                                                                                                                                                    DYes
       Description of leased
       property:



       Lessor's name:                                                                                                                               DNo

                                                                                                                                                    DYes
       Description of leased
       property:



       Lessor's name:                                                                                                                               DNo

                                                                                                                                                    DYes
       Description of leased
       property:



       Lessor's name:                                                                                                                               DNo

                                                                                                                                                    DYes
       Description of leased
       property:




                      Sign Below




     Under penalty of perjury, I declare that I have Indicated my intention about any property of my estate that secures a debt and any
     personal property that is su ·ect to an unexpired lease.




            ig    ture of Debtor 1                                       Signature of Debtor           2



       Dat       i« /'i ,dQ!t                                            Date
                                                                                ""M"'M-;-i-,D"'D:-:-/ -:y"'y""'yy,.,.--




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                                  page 2
